Gaynor, J.:
I think the demurrer should have been sustained. Tliecomplaint alleges that the corporate defendant, which demurred* was á tenant ■ of, the second floor of the premises above mentioned,” tlie" said premises being the whole building and lot, as described in the previous-paragraph óf the complaint; There is no allegation in the ■ complaint that the plaintiff met his accident on the second floor, and that fact cahnot be presumed. The liability of the owner, who is tlie other defendant, may be for the whole building; of this tenant, only for his floor. ■ -
The judgment is reversed and the -demurrer sustained, with leave to. plead over. ''
Jeñks, Hooker, Rich and Miller, JJ.* concurred.
, Interlocutory judgment overruling demurrer to complaint reversed, with costs, and demurrer sustained, with costs, with leave to, the plaintiff to plead over upon payment within twenty days.